Citation Nr: 1638507	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-25 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen claim of entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, to include as secondary to diabetes mellitus, type II (DM II).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran testified during a hearing before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the claims folder. 

In April 2016, he testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  During the hearing, the VLJ agreed to keep the record open for an additional 90 days to allow for the submission of additional evidence.  Additional evidence has been received and the Veteran has waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  The Board accepts this evidence for inclusion in the record.  

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed January 2008 rating decision denied reopening a previously denied claim of entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, to include as secondary to DM II, based on a finding that new and material evidence had not been received.

2.  Evidence received since the January 2008 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, to include as secondary to service-connected DM II.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, to include as secondary to DM II, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 
§ 20.1100 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, to include as secondary to DM II, has been received; the claim is thus reopened  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice provisions.  

Given the favorable decision for the claim, of any error in the timing or content of VCAA notice, if shown, would be moot.

The Board is reopening and remanding the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, to include as secondary to DM II, on the basis that new and material evidence has been received.  A determination as to whether additional required development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

New and material evidence

In the January 2008 rating decision, it was determined that new and material evidence to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy of the left upper and lower extremities had not been received.

In previous rating decisions, dated January 2005 and April 2005, respectively, it was determined that the Veteran had not been diagnosed with DM II to a compensable degree within one year of exposure to herbicides in service (i.e., to warrant presumptive service connection) and that his peripheral neuropathy had been diagnosed before his DM II.

Upon review, the Board finds that the evidence added to the record since the January 2008 rating decision relates to unestablished facts necessary to substantiate the Veteran's service connection claim, including his April 2016 testimony before the Board, a March 2012 nexus statement from a private physician, and private treatment records dated in May 2016, showing that he has a diagnosis of diabetic peripheral angiopathy as well as diabetic peripheral neuropathy.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.  
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, to include as secondary to DM II, is reopened.  To this extent, and to this extent only, the appeal is granted.

	



REMAND

During his hearing before the Board, the Veteran testified that he was diagnosed with peripheral neuropathy after being diagnosed with DM II and that his doctor told him that the peripheral neuropathy was caused by the DM II.  As noted above, the record contains a statement from one of his private physicians linking the condition to his DM II.  Accordingly, remand is necessary to obtain an addendum opinion from the provider who performed the May 2012 examination that takes this new evidence into consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new authorization in order to obtain any outstanding treatment records from any physicians who have treated him for his DM II and upper and lower extremity peripheral neuropathy, to specifically include Dr. Frank Tuso.  All reasonable attempts to obtain such records should be made and documented.  The Veteran should also be notified that he may submit any additional evidence or argument in support of his claim.  Any negative reply must be documented in the electronic claims file.

2.  After all available records have been associated with the record, return the claims file to the examiner who performed the May 2012 examination for an addendum opinion; if that examiner is not available, the Veteran should be scheduled for a new VA examination with an appropriate, qualified examiner for the following: 

(a)  The examiner should provide an opinion as to the etiology and approximate onset date of any current left upper and/or lower extremity peripheral neuropathy.  Following a review of the relevant evidence in the claims file, the clinical evaluation and any requested diagnostic test results, the examiner should indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the disorder was either CAUSED OR AGGRAVATED (a permanent worsening as opposed to a temporary flareup) by his DM II.

(b) The examiner should specifically comment on the March 2012 nexus statement from Dr. Tuso, as well as the 2016 private treatment records, which show the Veteran as having diagnoses of DM II with proteinuria and neuropathy, as well as diabetic peripheral angiopathy.

All opinions must be accompanied by a complete rationale.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In such case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether:  a.) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b.) the question falls outside of the limits of current medical knowledge or scientific development; 
c.) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d.) there are other risk factors for developing the condition.

3  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


